      3:19-cv-01741-PJG         Date Filed 06/05/20       Entry Number 35       Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

Erica G. Smalls,                                 )             C/A No. 3:19-1741-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )                     ORDER
                                                 )
Richland County Recreation Commission,           )
                                                 )
                              Defendant.         )
                                                 )

       The plaintiff, Erica G. Smalls, filed this discrimination case against her former employer,

the Richland County Recreation Commission (“Recreation Commission”). Her Complaint asserts

a first cause of action alleging race discrimination, a second cause of action alleging sex

discrimination, and a third cause of action based on a state law claim for wrongful termination in

violation of public policy. As to her discrimination claims, Smalls relies on Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq.; the Equal Employment Opportunity

Act; 42 U.S.C. § 1981; 1 and the South Carolina Human Affairs Law. This matter is before the

court pursuant to Local Civil Rule 73.01(B) (D.S.C.) and 28 U.S.C. § 636(c), with the consent of

the parties, on the defendant’s motion for summary judgment. (ECF No. 22.) The motion has

been briefed and is ready for resolution. (See ECF Nos. 22-1, 24, & 27.) Having reviewed the

parties’ submissions and the applicable law, the court finds that the defendant’s motion should be

granted.




       1
          Although Smalls invokes 42 U.S.C. § 1981 in her second cause of action, that statute
relates only to race, not sex.
                                            Page 1 of 9
      3:19-cv-01741-PJG         Date Filed 06/05/20       Entry Number 35        Page 2 of 9




                                         BACKGROUND

       The following facts are either undisputed or are viewed in the light most favorable to

Smalls, to the extent they find support in the record. Smalls, an African-American female, worked

for the defendant beginning in 2009 and was promoted to Director of Human Resources in 2016.

In or around March of 2017, the defendant began using a nepotism checklist to assist in enforcing

its anti-nepotism policy.    The checklist required all the defendant’s employees to disclose

household or close family members working for the Recreation Commission, as well as unrelated

employees who resided together or were otherwise engaged in an apparently romantic relationship.

When Smalls completed her checklist, she disclosed that her daughter worked for the Recreation

Commission, but intentionally failed to disclose that her first cousin also worked there, even

though first cousin was a relationship required to be disclosed pursuant to the policy. She testified

that she did not include her cousin on the checklist because “he’s bad news. . . . My family does

not associate with him. We don’t deal with him, period, because he’s bad news.” (Smalls Dep.

46:19-23, ECF No. 22-29 at 10.) In June of 2017, the defendant discovered the plaintiff’s omission

and informed her that she could either resign or be fired. She chose to be fired so she could apply

for unemployment benefits.

       According to Smalls, other employees failed to accurately disclose the required

relationships and were treated less harshly. For example, a white male was given the opportunity

to resign with severance pay. A white female was suspended for five days. Two African-American

males are alleged to have failed to disclose their father-son relationship with no penalty. Smalls

also contends that a board member did not accurately complete her nepotism checklist. Finally,




                                            Page 2 of 9
      3:19-cv-01741-PJG         Date Filed 06/05/20       Entry Number 35       Page 3 of 9




Smalls contends that another employee falsely claimed to have a high-school diploma on his

employment application, but was not terminated; rather, he was permitted to obtain his GED. 2

                                          DISCUSSION

A.      Summary Judgment Standard

       Summary judgment is appropriate only if the moving party “shows that there is no genuine

dispute as to any material fact and the [moving party] is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A party may support or refute that a material fact is not disputed by “citing

to particular parts of materials in the record” or by “showing that the materials cited do not

establish the absence or presence of a genuine dispute, or that an adverse party cannot produce

admissible evidence to support the fact.” Fed. R. Civ. P. 56(c)(1). “[T]he mere existence of some

alleged factual dispute between the parties will not defeat an otherwise properly supported motion

for summary judgment; the requirement is that there be no genuine [dispute] of material fact.”

Ballinger v. N.C. Agric. Extension Serv., 815 F.2d 1001, 1005 (4th Cir. 1987) (internal quotation

marks and citation omitted). A fact is “material” if proof of its existence or non-existence would

affect the disposition of the case under the applicable law. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248-49 (1986). An issue of material fact is “genuine” if the evidence offered is such that

a reasonable jury might return a verdict for the non-movant. Id. at 257.

       In discrimination cases, a party is entitled to summary judgment if no reasonable jury could

rule in the non-moving party’s favor. Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639,

645 (4th Cir. 2002). The court cannot make credibility determinations or weigh the evidence, but

the court should examine uncontradicted and unimpeached evidence offered by the moving party.



       2
         Smalls provides no discussion as to how the board chair or the employee who did not
have a high-school diploma are similarly situated to Smalls, nor any information from which the
court can determine that either of these employees would permit a meaningful comparison.
                                            Page 3 of 9
      3:19-cv-01741-PJG          Date Filed 06/05/20       Entry Number 35         Page 4 of 9




Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150 (2000). The court must determine

whether a party’s offered evidence is legally sufficient to support a finding of discrimination and

look at the strength of a party’s case on its own terms. See id. at 148 (stating that “[c]ertainly there

will be instances where, although the plaintiff has established a prima facie case and set forth

sufficient evidence to reject the defendant’s explanation, no rational fact-finder could conclude

that the action was discriminatory”).

B.      Methods of Proof in Employment Cases

        A plaintiff asserting a claim of unlawful employment discrimination may proceed through

two avenues of proof. First, she may attempt directly to prove discrimination with direct or

circumstantial evidence. Alternatively, when direct proof is lacking, a plaintiff may proceed under

the McDonnell Douglas burden-shifting framework. See Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 318 (4th Cir. 2005); see also McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802 (1973); Smith v. First Union Nat’l Bank, 202 F.3d 234, 248 (4th Cir. 2000) (holding that

the McDonnell Douglas framework applies to retaliation claims under Title VII). Pursuant to this

framework, once the plaintiff establishes a prima facie case of discrimination, the burden shifts to

the defendant to produce evidence of a legitimate, nondiscriminatory reason for the adverse action.

Merritt v. Old Dominion Freight, 601 F.3d 289, 294 (4th Cir. 2010) (Title VII). The defendant’s

burden “is a burden of production, not persuasion.” Reeves, 530 U.S. at 142. Once a defendant

meets this burden by producing affidavits or testimony demonstrating a legitimate,

nondiscriminatory reason, “the McDonnell Douglas framework—with its presumptions and

burdens—disappear[s], and the sole remaining issue [is] discrimination vel non.” Id. (internal

quotation marks and citations omitted).




                                             Page 4 of 9
      3:19-cv-01741-PJG         Date Filed 06/05/20        Entry Number 35        Page 5 of 9




       In other words, if the defendant meets the burden to demonstrate a legitimate,

nondiscriminatory reason, the plaintiff must demonstrate by a preponderance of the evidence that

the proffered reason was “not its true reason[], but [was] a pretext for discrimination.” Merritt,

601 F.3d at 294 (quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

Accordingly, the plaintiff’s burden of demonstrating pretext “merges with the ultimate burden of

persuading the court that [the plaintiff] has been the victim of intentional discrimination.” Merritt,

601 F.3d at 294 (quoting Burdine, 450 U.S. at 256) (alterations in original); see also Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 319 (4th Cir. 2005) (Title VII & 42 U.S.C.

§ 1981). To meet this “merged” burden, the employee may prove by a preponderance of the

evidence that the decision maker’s affidavit is untrue or that the employer’s proffered explanation

is unworthy of credence. Burdine, 450 U.S. at 256.

       “[A] plaintiff’s prima facie case, combined with sufficient evidence to find that the

employer’s asserted justification is false, may permit the trier of fact to conclude that the employer

unlawfully discriminated.” Reeves, 530 U.S. at 148. However, “if the record conclusively

reveal[s] some other, nondiscriminatory reason for the employer’s decision, or if the plaintiff

create[s] only a weak issue of fact as to whether the employer’s reason was untrue and there was

abundant and uncontroverted independent evidence that no discrimination had occurred,”

summary judgment is appropriate. Id. Accordingly, the court must evaluate “the strength of the

plaintiff’s prima facie case, the probative value of the proof that the employer’s explanation is

false, and any other evidence that supports the employer’s case and that properly may be

considered on a motion for judgment as a matter of law.” Id. at 148-49. “Notwithstanding the

intricacies of proof schemes, the core of every [discrimination] case remains the same,




                                             Page 5 of 9
      3:19-cv-01741-PJG         Date Filed 06/05/20       Entry Number 35       Page 6 of 9




necessitating resolution of the ultimate question of . . . whether the plaintiff was the victim of

intentional discrimination.” Merritt, 601 F.3d at 294-95.

C.     Smalls’s Claims Based on Race or Sex Discrimination 3 (First and Second Causes of
       Action)

       Smalls’s discrimination claims fail because on this record, no reasonable jury could

conclude that her termination was motivated by either race or sex. To establish a prima facie case

in the specific context of a discriminatory discharge claim where disparate discipline is alleged, a

plaintiff must show that: “(1) [s]he was a member of a protected class; (2) [s]he was satisfactorily

performing [her] job at the time of the termination; (3) [s]he was terminated from [her]

employment; and (4) the prohibited conduct in which [s]he engaged was comparable in seriousness

to misconduct of other employees outside the protected class who received less severe discipline.”

Haynes v. Waste Connections, Inc., 922 F.3d 219, 223 (4th Cir. 2019) (citing Hoyle v. Freightliner,

LLC, 650 F.3d 321, 336 (4th Cir. 2011)).         The Fourth Circuit has recently discussed the

significance of comparator evidence, clarifying that a plaintiff need not demonstrate that the

comparator is identically situated to her for a valid comparison. Haynes v. Waste Connections,

Inc., 922 F.3d 219, 223-25 (4th Cir. 2019). The Haynes Court stated:

       Turning first to the issue of an appropriate comparator, this Court has emphasized
       that a comparison between similar employees “will never involve precisely the
       same set of work-related offenses occurring over the same period of time and under
       the same sets of circumstances. Cook v. CSX Transp. Corp., 988 F.2d 507, 511
       (4th Cir. 1993). Rather, to establish a valid comparator, the plaintiff must produce
       evidence that the plaintiff and comparator “dealt with the same supervisor, [were]
       subject to the same standards and . . . engaged in the same conduct without such
       differentiating or mitigating circumstances that would distinguish their conduct or
       the employer’s treatment of them for it.” Haywood v. Locke, 387 F. App’x 355,


       3
         Smalls’s civil rights claim under 42 U.S.C. § 1981 rises or falls with her Title VII race
claim. See Gairola v. Va. Dep’t of Gen. Servs., 753 F.2d 1281, 1285 (4th Cir. 1985) (“Under Title
VII and either § 1981 or § 1983, the elements of the required prima facie case are the same.”); see
also Love-Lane v. Martin, 355 F.3d 766, 786 (4th Cir. 2004) (stating that the McDonnell Douglas
burden shifting framework, developed for Title VII, has been applied to § 1981 claims).
                                            Page 6 of 9
      3:19-cv-01741-PJG         Date Filed 06/05/20       Entry Number 35       Page 7 of 9




       359 (4th Cir. 2010) (quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir.
       1992)).

Id. at 223-24 (alterations and omission in original).

       Here, Smalls has proffered numerous comparators who she contends also falsified their

nepotism checklists but were disciplined less severely, or not at all. However, even assuming these

employees committed comparably serious offenses to permit an apt comparison, 4 the plaintiff’s

list of putative comparators includes other females and other African Americans, undermining any

inference that the Recreation Commission was motivated by either race or sex. See Barbara T.

Lindemann, Paul Grossman & C. Geoffrey Weirich, Employment Discrimination Law 2-80 (5th

ed. 2012) (“Proof that individual employees, both within and outside the protected class, were

alternately favored and disfavored, without any observable pattern, also can dispel the inference

that some protected characteristic was the basis on which the employer distinguished among

them.”) (citing Cook v. CSX Transp. Corp., 988 F.2d 507, 511-12 (4th Cir. 1993) (“On the basis

of all the disciplinary records presented, the district court correctly concluded that CSX imposed

a range of discipline for Rule 500-type violations within which Cook’s discharge fell and that

therefore there was no disparity of treatment from which one could conclude that his discipline

was a product of racial discrimination.”)); Gagne v. SAFE Fed. Credit Union, C/A No. 3:18-208-

JMC-PJG, 2020 WL 2476651, at *5 (D.S.C. Jan. 30, 2020) (observing that Plaintiff’s “apparent

concession that [her employer] actually treated other unidentified but allegedly disabled

employees—i.e., employees within her protected class—more favorably than her precludes any



       4
          The parties devote large portions of their memoranda to the issue of whether the plaintiff
and two of her proffered comparators engaged in comparably serious misconduct by intentionally
falsifying their checklists. For purposes of resolving the instant motion, the court assumes this
disputed fact in plaintiff’s favor without the need to determine whether a reasonable jury could
agree with her based on the evidence presented.

                                            Page 7 of 9
      3:19-cv-01741-PJG        Date Filed 06/05/20       Entry Number 35        Page 8 of 9




reasonable inference that Plaintiff’s alleged disability (as opposed to poor performance) was the

true reason for her termination”) (Report and Recommendation), adopted by 2020 WL 1482401

(D.S.C. Mar. 27, 2020).

       In any event, as the defendant points out, none of the plaintiff’s comparators served in the

position of leadership that Smalls held. She was the Human Resources Director, specifically

charged with enforcing the defendant’s human resources policies, including the nepotism policy.

Her intentional falsification of the checklist when charged with this duty is an aggravating

circumstance that was reasonably viewed as more egregious, materially distinguishing her from

other violators. See Lightner v. City of Wilmington, 545 F.3d 260, 265 (4th Cir. 2008) (finding

that the difference in the plaintiff’s position as Acting Division Commander of the Professional

Standards Division, which made him responsible for ethics rules compliance, and the comparator’s

position, which was not acting commander or member of the Professional Standards Division,

made the purported comparison “too loose”); Haywood, 387 F. App’x at 359 (stating that for a

comparator to be valid, the plaintiff must demonstrate that both dealt with the same supervisor and

were subject to the same standards).

       Thus, Smalls has not introduced evidence of all required elements for a prima facie case,

nor shown that the defendant’s legitimate, nondiscriminatory reason was a pretext for unlawful

discrimination. The Recreation Commission is therefore entitled to summary judgment on the

discrimination claims.

D.     State Law Claim (Third Cause of Action)

       Smalls’s state law claim for wrongful termination in violation of public policy also fails as

a matter of law. See Barron v. Labor Finders of South Carolina, 713 S.E.2d 634, 637 (S.C. 2011)




                                           Page 8 of 9
      3:19-cv-01741-PJG         Date Filed 06/05/20       Entry Number 35     Page 9 of 9




(holding a claim for wrongful termination in violation of public policy is not available where the

employee has an existing statutory remedy).

                                              ORDER

       For all of the foregoing reasons, it is hereby

       ORDERED that the defendant’s motion for summary judgment is granted.

       IT IS SO ORDERED.




                                              __________________________________________
June 5, 2020                                  Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




                                            Page 9 of 9
